Citation Nr: 1044049	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-35 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for internal hemorrhoids.

2.  Entitlement to service connection for sinusitis with 
headaches.

3.  Entitlement to service connection for residuals of a muscle 
injury to the soleus gastrula.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 30 percent for 
major depression, prior to June 23, 2009.

6.  Entitlement to a rating in excess of 50 percent for major 
depression, from June 23, 2009.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2006 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 30 percent 
rating for major depression, effective June 25, 2005; but denied 
service connection for colonoscopy with internal hemorrhoids, 
sinusitis, muscle tear of the soleus gastrula, chronic headaches, 
and tinnitus.  In March 2007, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating for major 
depression, as well as with denial of the claims for service 
connection.  A statement of the case (SOC) was issued in October 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2007.  In a July 2009 rating decision, the RO increased the 
rating for the Veteran's major depression to 50 percent, 
effective from June 23, 2009.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for major 
depression, the Board characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during the 
pendency of the appeal for the Veteran's major depression, 
inasmuch as higher ratings for this disability are available, and 
the Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized the appeal as now 
encompassing the two matters set forth on the title page.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is also of record. 

During the Board hearing, the Veteran requested, and the 
undersigned granted, a 60-day abeyance period for submission of 
additional evidence in support of the claims.  The Veteran has 
submitted additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts the 
additionally-received evidence for inclusion in the record.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).

Also during the March 2010 hearing, the Veteran indicated that 
she wished to withdraw from appeal her claims for service 
connection for bilateral tubeligation, phleboliths in pelvis, 
fibrocystic breast, endometrial biopsy, scar of the left forearm, 
tennis elbow, and chronic cystitis and urinary infections and a 
increased initial rating for right knee arthritis.  She also 
indicated that her headaches were a part of her sinus disability.  
Hence, the only claims remaining on appeal are those identified 
on the title page.

The Board's decision addressing the claims for service connection 
for internal hemorrhoids, sinusitis with headaches, and tinnitus 
and the claims for higher ratings for major depression is set 
forth below.  The claim for service connection for residuals of a 
muscle injury to the soleus gastrula is addressed in the remand 
following the order; that matter is being remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Internal hemorrhoids were diagnosed in November 2008; 
however, there is no competent, credible evidence that they were 
first manifest in service or are otherwise medically related to 
service.

3.  The Veteran had several instances of sinusitis in service and 
has been diagnosed with sinusitis with headaches post-service; 
collectively, this evidence indicates that he developed chronic 
sinusitis with headaches in service.

4.  Competent, credible evidence indicates that the Veteran 
experienced in-service noise exposure, and that the Veteran has 
had ringing in her ears since service.

5.  Since the June 25, 2005, effective date of the grant of 
service connection for major depression, the Veteran's 
psychiatric symptomatology has primarily included memory 
impairment, disorientation, abnormal affect and mood, weekly 
panic attacks, and passive thoughts of death; collectively, these 
symptoms are indicative of no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for internal hemorrhoids 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for sinusitis with headaches are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 50 percent, but no higher rating for 
major depression, prior to June 23, 2009, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2010).

5.  The criteria for a rating in excess of 50 percent for major 
depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claims for service 
connection for sinusitis with headaches and for tinnitus, the 
Board finds that all notification and development actions needed 
to fairly adjudicate those claims have been accomplished.

As regards the remaining claims herein decided, the Board points 
out that notice requirements under the VCAA essentially require 
VA to notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In a December 2005 pre-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was needed 
to substantiate a claim for service connection, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.

In a May 2008 post-rating letter, the RO provided general notice 
to the Veteran pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
This notice also provided notice of the rating criteria used to 
evaluate the Veteran's major depression.

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the July 2009 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and private 
treatment records and the reports of January 2006 and June 2009 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's March 2010 
Board hearing, along with various written statements provided by 
the Veteran and by her representative, on her behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with any claim herein decided is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.	Sinusitis with Headaches and Tinnitus

Considering the pertinent evidence in light of the governing 
legal authority and resolving all reasonable doubt in favor of 
the Veteran, the Board finds that service connection for 
sinusitis with headaches, for tinnitus, is warranted.

The report of the Veteran's December 1978 entrance examination 
shows that her sinuses and ears were normal.  She denied a 
history of sinusitis or ear trouble.

Service records contain dozens of entries showing treatment for 
and diagnosis of sinusitis and a chronic sinus condition, dated 
from 1986 to 2003.  An August 2002 service record shows the 
Veteran had a twelve-year history of chronic sinus infections, 
with approximately six episodes per year.

A May 1980 service record indicates that the Veteran was an 
avionics supervisor and had occupational exposure to high noise 
when she was on the flight line, which was at least once a day.  
She used earphones for protection.

In her November 2005 claim, the Veteran asserted that she 
experienced sinusitis since 1980 and buzzing in her ears since 
May 1998.

In January 2006, the Veteran underwent VA examination.  She 
indicated that buzzing in her ears had been present since 1987.  
It occurred once every two weeks and lasted for five to eight 
minutes.  Her duties during service consisted of aircraft 
maintenance.  She used hearing protection.  She did not report 
exposure to noise outside of service.  Her current symptoms were 
high pitched noises in both ears and sometimes loud pounding.  
Following examination, the Veteran was diagnosed with tinnitus in 
both ears.  The subjective factors were buzzing and sounds in 
both ears.  The examiner noted that etiology of the bilateral 
tinnitus was the same as the hearing loss.

In January 2006, the Veteran underwent VA examination.  She 
stated that sinusitis existed since 1980.  It occurred five times 
a year and lasted for two weeks.  Examination of the nose 
revealed no nasal obstruction, no deviated septum, no partial 
loss of the nose, no partial loss of the ala, no scar, and no 
disfigurement.  A sinus x-ray was within normal limits.  With 
regard to sinusitis, the examiner indicated that there was no 
diagnosis because there was then no pathology to render a 
diagnosis.

Private treatment records indicate that the Veteran was treated 
for sinusitis in January 2009.

During the March 2010 Board hearing, the Veteran's representative 
indicated that the Veteran had been seen on 24 occasions for 
sinusitis.  The Veteran denied problems with congestion or a 
sinus condition prior to service.  Approximately eight or ten 
years after enlistment is when the symptoms flared up.  She 
continued to have problems with infections two or three times per 
year.

Specifically, as regards the Veteran's tinnitus, the Board notes 
that the Veteran initiated a claim for service connection for 
tinnitus in November 2005, just five months after separation from 
service.  She reported that her tinnitus began in the late 1980s.  
Service records show that she was on the flight line and exposed 
to noise during service.  The Veteran is considered competent to 
report that she has tinnitus.   See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  The Board also finds that her statements 
regarding continuity of symptomatology (ringing in the ears) 
since service are credible. 

Regarding sinusitis with headaches, the service records clearly 
establish that the Veteran was treated on numerous occasions for 
chronic sinus problems, including sinusitis.  While there was no 
evidence of sinusitis when the Veteran was examined in January 
2006, recently submitted records confirm that the Veteran has 
been treated for sinusitis after discharge.  Therefore, the Board 
concludes that the Veteran's chronic sinusitis was incurred in 
service and has continued to be treated since service.

Given the totality of the evidence, to particularly include the 
Veteran's statements regarding tinnitus and the in-service and 
post-service records of diagnosis and treatment for sinusitis, 
and resolving all reasonable doubt on the question of medical 
nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 
C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-56), the Board 
finds that the criteria for service connection for sinusitis and 
for tinnitus are met.

B.	 Internal Hemorrhoids

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for internal hemorrhoids must be denied.

The Veteran's service treatment records reflect no evidence of a 
colonoscopy or complaints related to blood in the Veteran's 
stools or other related symptoms.

With regard to her claim for service connection for internal 
hemorrhoids, the Veteran indicated in a November 2005 written 
statement that she underwent a colonoscopy in January 2005, and 
the doctor noted that it should be repeated for a poor showing.

In a subsequent, undated statement, submitted to the RO, the 
Veteran indicated that she received her first colonoscopy in 
January 2005 to establish a baseline.  She indicated that the 
quality of the examination was fair to poor, since she had 
vomited due to medication.  She reported that 455 internal 
hemorrhoids were found.  The doctor suggested that a repeat 
procedure be conducted for better results, but this was not 
completed.  She currently experienced a burning and itching 
sensation when she passed feces.

In January 2006, the Veteran underwent VA examination.  She 
complained of constant hemorrhoids.  She received no treatment.  
A rectal examination revealed no evidence of ulceration, 
fissures, or reduction of lumen.  There were no hemorrhoids 
detected during the rectal examination.  Following examination, 
the diagnosis was internal hemorrhoids.  The examiner noted that 
the subjective factors were history, and that there were no 
objective factors.  The examiner could not palpate any 
hemorrhoids.  The hemorrhoids did not cause significant anemia or 
malnutrition.  While it is not clear whether the examiner 
reviewed the claims file, the Board finds that such review was 
not necessary, and the examination is adequate.  A review of the 
Veteran's service records reveals no medical evidence related to 
hemorrhoids.  As such, any evidence related to whether the 
Veteran had hemorrhoids during service can only be obtained from 
the Veteran herself.  A review of the claims file would not have 
provided the examiner with any additional information on which to 
make his decision.  As such, while the Board notes the contention 
of the Veteran's representative in March 2010 that the 
examination is inadequate, the Board finds that it is adequate.

A November 2008 private treatment record shows that the Veteran 
underwent a colonoscopy.  Enlarged internal hemorrhoids were 
seen.  The post-operating diagnosis was normal; internal 
hemorrhoids.

During the March 2010 Board hearing, the Veteran reported 
experiencing blood in her stools.  When she had her first 
colonoscopy in service, she was told that the hemorrhoids were 
the cause of the blood in her stools.  She currently experienced 
burning and itching.  She used over-the-counter medication for 
treatment.

While the Veteran has been diagnosed with internal hemorrhoids 
post-service, the Board finds that the evidence preponderates 
against a finding that this diagnosis is related to service.  
First, the Board notes that a report of a colonoscopy performed 
in service is not contained in the service treatment records.  
Nevertheless, even if the Board evaluated the Veteran's 
assertions as to her in-service test results, they are 
inconsistent.  Specifically, while the Veteran first reported 
that her colonoscopy in service yielded a poor result and needed 
to be redone, she then subsequently indicated that 455 internal 
hemorrhoids had been found during that examination.

Given the Veteran's inconsistent statements, the Board finds 
that, with regard to this disorder, she is not a credible 
historian.  Furthermore, while the Veteran reported episodes of 
experiencing blood in her stools during service, there is no 
service treatment record showing such symptoms.  As such, the 
Board concludes that there is no credible evidence of in-service 
internal hemorrhoids.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the appellant, as well 
as those advanced by her representative, on her behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the matters of 
current disability (requiring a medical diagnosis) and whether 
there exists a relationship between the internal hemorrhoids for 
which service connection is sought and service, a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and her 
representative are not shown to be other than laypersons without 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for internal hemorrhoids must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, credible evidence supports the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

III.  Higher Ratings for Major Depression

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).  

In this case, as the RO has already assigned staged ratings for 
the Veteran's major depression, the Board must consider the 
propriety of the rating assigned at each stage, as well as 
whether any further staged rating is warranted. 

The ratings for the Veteran's major depression have been assigned 
pursuant to Diagnostic Code 9434.  However, the actual criteria 
for rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating of 50 percent is warranted, 
prior to June 23, 3009.  However, a rating in excess of 50 
percent is not warranted at any time since the June 25, 2005, 
effective date of the grant of service connection.

Service treatment records indicate that, in November 2004, the 
Veteran was hospitalized for one week for severe depression that 
included suicidal ideation.

In January 2006, the Veteran underwent VA examination.  She 
indicated that she had been married for 24 years and had no 
children.  She reported that since being in the military, she had 
not been very social and had been spending most of her time by 
herself.  She often did not feel like getting out of bed and had 
gained twenty pounds.  The diagnosis was major depression, 
recurrent, with anxious features.  The GAF score was 55 to 60.  
The examiner believed the Veteran was still severely depressed 
with severe social and occupational dysfunction due to her major 
depression, recurrent.

In June 2009, the Veteran underwent VA examination.  She had a 
job in logistics for six months but had to quit due to stress.  
She complained of constant tiredness and anxiety.  She was afraid 
to go out in public and started to drink heavily.  She stayed 
home most of the time and sometimes worked in the yard.  She 
watched television and occasionally did some housework.  The 
Veteran and her husband went to the market together.  She could 
drive but tried not to.  Watching the news upset her.  She saw 
her parents approximately six times per year.  She reported 
significant trouble sleeping.

The Veteran reported a hospitalization during service for a 
suicide attempt.  She had no current treatment.  She got very 
depressed and developed paranoid ideation at work.  She had ideas 
of reference.  Her husband was outgoing, but she did nothing.  
Occasionally, she went for a walk in the park or worked in her 
garden.  The Veteran denied any social activity.

On examination, the Veteran was not a reliable historian, and her 
memory was poor.  Her orientation was not good.  She had normal 
appearance and hygiene.  Her behavior was appropriate, but she 
had poor eye contact.  Her affect and mood were abnormal with 
disturbance of motivation and mood with a very flattened affect.  
Communication was normal.  Her speech was normal, but the Veteran 
had a childlike accent and manner.  Her concentration was normal.  
She reported panic attacks five or six times per month.  She 
complained of suspiciousness.  She had marked ideas of reference 
and no trust.  There were no hallucinations.  She had some mild 
obsessional rituals, but they did not interfere with her life.

Other than the above, the Veteran's thought processes were 
normal.  There was no impaired abstract thinking, and her 
judgment appeared to be within normal limits.  The Veteran's 
memory was abnormal, especially for short-term memory.  Suicidal 
ideation was not present; however, the Veteran had passive 
thoughts of death.  At times, she wished she was dead.  There was 
no homicidal ideation.

The diagnoses were major depressive disorder, moderate, chronic; 
alcohol abuse: and personality disorder.  The GAF assigned GAF 
score was 45-50.  There was intermittent interference with her 
activities of daily living.  She had an inability to establish 
and maintain effect work and social relationships.  The examiner 
then stated that the Veteran had difficulty establishing and 
maintaining effective work and social relationships and suicidal 
ideation in the past.  She had no difficulty understanding simple 
or complex commands.

During the March 2010 Board hearing, the Veteran testified before 
the undersigned.  She indicated that she worked six days a year.  
She was on medication but did not receive treatment.  She 
experienced severe anxiety attacks a couple of times a year and 
episodes every month when she could not get out of bed.  She had 
trouble adjusting to work because of some obsessional rituals.  
She had suicidal ideation about once a month.  During periods of 
depression, she neglected personal hygiene.  She did not have any 
friends.

At the outset, the Board notes that, in addition to major 
depression, the medical evidence reflects diagnoses of alcohol 
abuse and personality disorder.  Where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
Veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  As there is no indication here that it 
is possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, the Board has considered all of 
her psychiatric symptoms in evaluating her service-connected 
major depression.

Collectively, the aforementioned medical evidence reflects that, 
since June 2009, the Veteran's psychiatric symptoms have 
primarily included major depression, which has been manifested by 
memory impairment, disorientation, poor eye contact, abnormal 
affect and mood, weekly panic attacks, mild obsessional rituals, 
and passive thoughts of death.  This is a level of occupational 
and social impairment no greater than what is contemplated in the 
50 percent disability assigned from June 25, 2005.  

The Board points out, however, that the earlier VA examination 
afforded the Veteran in January 2006 did not provide adequate 
evidence upon which to assess the severity of her disability.  
That examination report was brief and did not include any 
discussion of the Veteran's subjective symptoms or findings on 
examination of the Veteran.  As such, the Board finds that the 
first adequate examination providing sufficient findings to 
evaluate the severity of the Veteran's major depression was 
conducted in June 2009.  Based on the results of that 
examination, the RO assigned a 50 percent disability rating to 
the Veteran's major depression.  However, the Board finds that, 
considering the results of that examination in light of the fact 
that the Veteran was hospitalized shortly before separation from 
service, and the inadequacy of the prior examination, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the 50 percent disability rating is warranted from the 
June 25, 2005 effective date of the grant of service connection.

As such, the Board must now determine whether a rating in excess 
of 50 percent is warranted at any time since the effective date 
of the grant of service connection.

The Board finds, however, that at no point during the period in 
question has the Veteran's overall major depression 
symptomatology met the criteria for a rating in excess of 50 
percent.  In this regard, the evidence does not show the Veteran 
to have abnormal speech, near-continuous panic or depression, 
impaired impulse control, or other symptoms that are 
characteristic of a 50 percent rating.  While the Veteran has 
reported suicidal ideation once a month and some neglect of 
personal hygiene, the Board finds that, even accepting this 
testimony as credible, her symptomatology as a whole does not 
meet the criteria for the next higher disability rating, as the 
Veteran has not demonstrated an inability to establish and 
maintain effective relationships.

The Board further finds that none of the GAF scores assigned 
since the effective date of the grant of service connection, 
ranging from 45 to 60, alone, provides a basis for assigning an 
initial rating in excess of 50 percent for major depression. 

According to DSM-IV, a GAF score ranging from 41 to 50 is 
assigned for serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score from 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  

The GAF scores of 50 and above are indicative of impairment no 
greater than that contemplated in the 50 percent rating assigned.  
While the scores of 50 and below could, conceivably, suggest 
greater impairment, the Board notes that there is there is no 
evidence of suicidal ideation or severe obsessional rituals-
identified as symptoms indicative such scores per the DSM-IV.  

The Board also again points out that the inability to establish 
and maintain effective work and social relationships clearly 
contemplated in the criteria for the next, higher 70 percent 
rating, has not been demonstrated.  As the criteria for 70 
percent rating are not met, it logically follows that the 
criteria for the maximum, 100 percent rating likewise are not 
met.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 50 percent but no higher rating for 
major depression, from the effective date of the grant of service 
connection for the disability.  The Board has favorably applied 
the benefit-of-the doubt doctrine in determining that the 
criteria for an initial 50 percent rating are met, but finds that 
the preponderance of the evidence is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for internal hemorrhoids is denied.

Service connection for sinusitis with headaches is granted.

Service connection for tinnitus is granted.

An initial 50 percent rating for major depression, prior to June 
23, 2009, is granted, subject to the legal authority governing 
the payment of compensation benefits.

An initial rating in excess of 50 percent for major depression is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by an appropriate physician would be 
helpful in resolving the claim for service connection.

A June 2001 service record shows that the Veteran complained of 
pain in her left Achilles tendon for three days after running.  
There was tenderness to palpation of the mid-region of the calf.  
The impression was muscle strain or tear of the soleus gastrol.

A November 2008 private treatment record indicates that the 
Veteran informed her physician about the injury she sustained in 
2001.  She stated that she could not do any fitness exercises 
because of pain in her left calf and trochanteric region of the 
left hip.  On examination, the Veteran ambulated without issues.  
Examination of the left hip revealed moderate tenderness over the 
trochanteric region, but the Veteran had good range of motion.  
She had significant weakness to hip flexor strength on the left 
when compared to the right.  Examination of the calf revealed 
tenderness in the medial gastrocnemius area and tightness of the 
Achilles tendon.  The diagnoses were lingering prior tear of the 
left calf, primarily of the medial gastrocnemius, trochanteric 
bursitis of the left hip, and weakness of the entire left leg.

Collectively, the above-cited evidence suggests that the Veteran 
may have a current disability residual to muscle injury; however, 
the current record does not fully resolve this question.  The 
Veteran's private physician was not able to review the evidence 
of the in-service injury prior to diagnosis.  It is not clear 
from the November 2008 medical record that the Veteran's private 
physician diagnosed a disability of the same muscle that was 
injured in June 2001.  Specifically, the June 2001 record shows a 
tear of the soleus gastrol, and the November 2008 record 
diagnosed a lingering prior tear of the medial gastrocnemius.  
The record is not clear as to whether these documents are 
referring to the same muscle group.  

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving the claim for service 
connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician with experience in 
evaluation of muscle injury and residuals, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for residuals of a 
muscle injury to the soleus gastrula (as the original claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655(2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination sent to her by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim remaining on appeal.  The RO's 
letter to the Veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that she has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician with 
experience in evaluating muscle injury and 
residuals, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current left leg disability.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is a 
residual of in-serve muscle injury to the 
soleus gastrula.  

In rendering the requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for residuals of muscle injury to the soleus 
gastrula, in light of all pertinent evidence 
(to particularly include all that added to 
the record since the RO's last adjudication 
of the claim) and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


